DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 	Claim 1 has been amended, and claims 2-3 have been canceled. Currently, claims 1 and 4-28 are pending and are examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi (US 4820291 A) in view of Cheng (US 20040176731 A1), and further in view of Blott (US 20060155260 A1).
Regarding claim 1, Terauchi discloses an incontinence assist appliance for a user (pg. 1, lines 13-15) comprising: 
an envelope 31 including a surface  for contact with the user (fig. 6, external bag 31 in contact with patient leg, col. 3, lines 49-52, “This external bag 31 is made of cloth, plastic, or the like. A cloth bag is preferred in this embodiment because the bag comes into direct contact with the skin”); and 
a bladder 32 that is removably receivable within the envelope (col. 3, lines 48-60, “The external bag 31 is open at its upper part so that it receives a urine storage bag 32”, thereby it appears that the bladder 32 is removably receivable within external bag 31), the bladder including a port for attachment of a catheter (see annotated fig. 6 below, genital receiving portion 3 can be interpreted as an external catheter, col. 3, lines 48-60, “A tube 33 connected to the urine outlet 5 of the genital receiving bag 3 is inserted into the urine storage bag 32 and is sealed in place”); 
wherein the bladder contains a urine absorbing substance (fig. 5, water absorbent resin 34, col. 4, lines 35-39)
but fails to teach wherein the bladder provides a manifold for receiving urine from the port, the manifold being an empty compartment contained internally within the urine absorbing substance at a generally central region of the bladder and formed with a number of exit holes in walls of the compartment directed in different directions for distributing urine in the urine absorbing substance.

    PNG
    media_image1.png
    523
    328
    media_image1.png
    Greyscale

However, Cheng teaches a urine management system (abstract) that utilizes a urine distributor or manifold 341 (fig. 7B, urine distributor 341) contained internally within the urine absorbing substance (fig. 7B, urine distributor 341 within absorbent matrix 350, paragraph 0126, see annotated fig. 7B below, also see fig. 7C, urine distributor 341 in between two absorbent matrix 350).

    PNG
    media_image2.png
    457
    709
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladder disclosed in Terauchi to provide a manifold for receiving urine contained internally within the urine absorbing substance, as taught and suggested by Cheng, for the purpose of providing a suitable means of uniformly distributing urine within the absorbent material of the bladder in order to better utilize all of the absorbent material (paragraph 0127, “urine distributor may be configured in a number of ways to provide more or less uniformly distribution of incoming urine horizontally with respect to gravity so as to avoid localized liquid absorption that prevents complete utilization of the absorbent materials and causes unequal weight distribution in the storage device” NOTE: while the paragraph refers to the embodiment shown in FIG. 7C-D, the same principle applies to the urine distributor in fig. 7B).
Terauchi, as modified by Cheng, is silent to wherein the manifold is provided at a generally central region of the bladder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the manifold disclosed in Terauchi in view of Cheng to be at a generally central to the bladder for the purpose of more evenly irrigating fluid to the urine absorbing substance. Further, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144). In this case, the position of the manifold is unpatentable because shifting the position of the manifold would not have modified the operation of the device. 
Moreover, Blott, teaches a fluid draining and irrigating device (abstract) wherein a manifold 63 is an empty compartment  (see Blott, paragraph 0544, “The pouch (63) communicates with the inlet pipe (46) through a hole (64), and thus effectively forms an inlet pipe manifold that delivers the circulating fluid directly to the wound when the dressing is in use.”) formed with a number of exit holes in walls of the compartment directed in different directions (fig. 4b, apertures 62 within pouch 63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold disclosed in Terauchi in view of Cheng, to be an empty compartment formed with a number of exit holes in walls of the compartment directed in different directions for distributing urine to the urine absorbing substance. As taught and suggested by Blott, for the purpose of providing a suitable structure for irrigating fluid that is resiliently flexible (see Blott, paragraph 0073, “examples of suitable materials for bodies defined by… structures such as bags, chambers and pouches… are suitably elastically resilient thermoplastic materials”), thereby allowing the manifold to adapt to high-volume distribution.
Regarding claim 4, Terauchi, as modified by Cheng, fails to teach wherein the manifold comprises a plastic sack.
However, Blott teaches a fluid draining and irrigating device (abstract) wherein the manifold 63 comprises a plastic sack (see Blott, paragraph 0544, “The pouch (63) communicates with the inlet pipe (46) through a hole (64), and thus effectively forms an inlet pipe manifold that delivers the circulating fluid directly to the wound when the dressing is in use.”, paragraph 0073, “Thus, examples of suitable materials for bodies defined by a film, sheet or membrane, such as inlet or offtake and/or recirculation tubes and structures such as bags, chambers and pouches, filled with irrigant fluid, e.g. the backing layer of the wound dressing are suitably elastically resilient thermoplastic materials that are potentially capable of this function when pressure is applied in this way.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold disclosed in Terauchi in view of Cheng to comprise a plastic sack, as taught by Blott, for the purpose of providing a suitable structure for irrigating fluid that is resiliently flexible (see Blott, paragraph 0073), thereby allowing the manifold to adapt to high-volume distribution.
Regarding claim 6, Terauchi discloses wherein the envelope is formed with one or more openings for the passage of a catheter from the bladder to the user (see annotated fig. 6 of Terauchi above, external bag 31 shares an opening for the tubing of genital receiving area 3).
Regarding claim 9, Terauchi discloses wherein the bladder has a perimeter shaped to correspond to the envelope (fig. 6, external bag 31 and urine storage bag 32 have shapes that correspond to each other).
Regarding claim 10, Terauchi discloses wherein the envelope includes an opening through which the bladder passes into an interior of the envelope for locating within the interior of the envelope in use (col. 3, lines 48-60, “The external bag 31 is open at its upper part so that it receives a urine storage bag 32”, thereby allowing the urine storage bag to be located within the interior of the external bag)
Regarding claim 15, Terauchi discloses wherein the envelope in combination with the bladder presents as a cushion for seating of the user thereon, as one of ordinary skill in the art would appreciate the use the water absorbent resin 34 disclosed in Terauchi as a cushion as desired.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of Falconer (EP 1068848 A1).
Regarding claim 5, Terauchi fails to teach wherein the urine absorbing substance comprises sodium polyacrylate
However, Falconer teaches the use of sodium polyacrylate as a super absorber (paragraph 11) for urine (paragraph 0001, “In one aspect, the invention relates to a urine collection pouch”) is known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine absorbing substance disclosed in Terauchi to comprise sodium polyacrylate, as taught by Falconer, for the purpose of providing a suitable material having a high absorbency. Furthermore,  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. In this case, changing the urine absorbing substance of Terauchi to be sodium polyacrylate would not have modified the operation of the device.
Claims 7-8 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of Song (US 20100114047 A1).
Regarding claims 7-8, Terauchi, as modified by Cheng and Blott, fails to teach wherein the bladder includes a bladder status indicator located outside the manifold which indicates when the bladder is full and needs to be changed, and wherein the bladder status indicator comprises a region of litmus dye.
However, Song teaches a disposable diaper (abstract) with a bladder status indicator 120 located outside the bladder 103 (fig. 1, status indicator 120 in contact with absorbent core 103, see paragraph 0033) which indicates when the bladder is full and needs to be changed (paragraph 0072, “The absorbent article has a major and minor dimension, and the sensors are arrayed in a pattern across the minor dimension or width, in a non-longitudinal orientation, of a region proximal to each end of said absorbent article in a manner that each of the sensors activates when a volume of liquid interacts with the sensor, and signals to a user that the absorbent article is approaching its full liquid capacity before leaking.”) and wherein the bladder status indicator comprises a region of litmus dye (paragraph 0056, “Another suitable pH-sensitive dye source that may be used is Congo Red, Litmus (azolitmin)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladder disclosed in Terauchi in view of Cheng and Blott with a bladder status indicator located outside the bladder (and therefore outside of the manifold) which indicates when the bladder is full and needs to be changed, and wherein the bladder status indicator comprises a region of litmus dye, as taught and suggested by Song, for the purpose of providing a suitable means of conveying useful information to the caregiver as to when to replace the bladder, thereby preventing leaks before replacement (see Song, paragraph 0002). 
Regarding claim 11, Terauchi fails to teach wherein a bladder status indicator is positioned on the bladder to locate adjacent the opening for ready inspection by a carer or caregiver.
However, Song teaches a disposable diaper (abstract) with a bladder status indicator 120 positioned on the bladder 103 for ready inspection by a caregiver (paragraph 0033, “The sensors 120 can be visible to the user or caregiver so that a simple, accurate, and rapid indication of wetness can be provided. The visibility can be accomplished in a variety of ways. For example, in some embodiments, the absorbent article can include a transparent or translucent portion 140 (e.g., window, film, etc.)…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladder disclosed in Terauchi to include a bladder status indicator comprising litmus dye, as taught by Song, for the purpose of providing the caregiver information to replace the bladder as needed, thereby preventing leaks before replacement (see Song, paragraph 0002).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of Washington (WO 9104714 A2).
Regarding claim 12, Terauchi fails to teach wherein the port comprises a tubular connector for attachment of the catheter thereto.
However, Washington teaches a urine draining device (abstract) wherein the port comprises a tubular connector 38 for attachment of the catheter thereto (fig. 3, inlet 38 connecting with connector means 40 of collecting means 44, pg. 7, lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port disclosed in Terauchi to comprise a tubular connector, as taught by Washington, for the purpose of providing an improved connecting mechanism with allows maintenance of a seal between the catheter and the port (pg. 3, lines 32-36, “The containment means is a pad having a liquid impervious envelope which is adapted to fit on the seat of a chair or a wheelchair and contains a generally centrally located fluid inlet capable of releasable sealed engagement with the interconnecting means”), thereby preventing any leaks of fluid from the envelope.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of Grundke (DE 2020005008071 U1).
Regarding claim 13, Terauchi fails to teach wherein the exterior of the bladder and the interior of the envelope are provided with complementary hook and loop regions for detachably holding the bladder fast within the interior of the envelope.
However, Grundke teaches wherein the exterior of the bladder 1 and the interior of the envelope 15 are provided with complementary hook and loop regions 19 for detachably holding the bladder fast within the interior of the envelope (fig. 2, inside pocket of pants 17 uses Velcro fastener 19 to attach to urine collection bag 1, NOTE: applicant described an exemplary hook and loop region to comprise Velcro, see application PGPUB specification, paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi by providing the exterior of the bladder and the interior of the envelope with complementary hook and loop regions, as taught by Grundke, for the purpose of providing suitable supporting and securing means for the bladder for reliably fixing the bladder to the envelope during use (see Grundke translation, pg. 4, paragraph 2, “The dimensions of the inside pocket 15 correspond to the shape of in 1 shown urine collection bag 1 so that the urine collection bag 1 also in a filled state in the inside pocket 15 can be arranged. The inside pocket 15 is in its opening area with a Velcro fastener 19 provided so that in the inside pocket 15 arranged urine collection bag 1 in every position of the wearer of the pants 17 reliably fixed”).
Claims 14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of Jordan (US 20010031954 A1).
Regarding claim 14, Terauchi fails to teach wherein an outer topside of the envelope bears a cushioning layer.
However, Jordan teaches an absorbent article (abstract) wherein an outer topside of the envelope 40 bears a cushioning layer (fig. 3, bodyside liner 42 connected to outer cover 40, and absorbent assembly 44 between the two, see paragraph 0068, paragraph 0080, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”, therefore is appears that Jordan teaches a cushioning layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi to include a cushioning layer on an outer topside of the envelope, as taught by Jordan, for the purpose of providing a suitable medium for skin contact and prevent irritation (see Jordan, paragraph 0080, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”).
Regarding claim 25, Terauchi fails to teach a device further including a pressure care layer.
However, Jordan teaches an envelope 60, 62 including a pressure care layer (fig. 3, liner 42 above envelope comprising outer layer 62 and inner layer 60, paragraph 0080, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”, therefore is appears that Jordan teaches a pressure care layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi with a pressure care layer, as taught by Jordan, for the purpose of providing a suitable medium for skin contact that prevents irritation (see Jordan, paragraph 0080, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”).
Regarding claim 26, Terauchi discloses the envelope containing the urine absorbing bladder (see analysis of claim 1 above), but fails to teach wherein the pressure care layer comprises a cushioning layer that locates above the envelope. 
However, Jordan teaches wherein the pressure care layer comprises a cushioning layer (see Jordan, liner 42, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”, therefore is appears that Jordan teaches a cushioning layer) that locates above the envelope (see Jordan, liner 42 above envelope comprising outer layer 62 and inner layer 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi such that the pressure care layer comprises a cushioning layer that locates above the envelope that contains the urine absorbing bladder, as taught and suggested by Jordan, for the purpose of providing a suitable medium for skin contact that prevents irritation.
Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of LaVon (US 20030199844 A1).
Regarding claims 16-17, Terauchi fails to teach wherein the envelope comprises part or all of a wearable garment and wherein the envelope is formed with lateral wings for placement around opposed sides of a waist of a user and a medially extending flap 66 for bringing up between the user’s legs, wherein outer edges of the lateral wings fasten to a front portion attached to the medially extending flap in use
However, LaVon teaches a disposable absorbent article (abstract) wherein the envelope 61, 62 comprises all of a wearable garment (fig. 2, topsheet 61 and backsheet 62 form an envelope around an absorbent core 10, paragraph 0233), wherein the envelope is formed with lateral wings (see annotated fig. 2 below) for placement around opposed sides of a waist of a user (fig. 4, wings meeting at the waist of the diaper with tape 65) and a medially extending flap 66 for bringing up between the user’s legs (paragraph 0220, “The crotch region 66 is that portion of the diaper between the waist regions, and forms that portion of the diaper which, when worn, is positioned between the legs of the wearer and covers the lower torso of the wearer.”), wherein outer edges of the lateral wings fasten to a front portion attached to the medially extending flap in use (fig. 2 tab fasteners 65 attach the two sides together, see paragraph 0245).

    PNG
    media_image3.png
    697
    639
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelope disclosed in Terauchi to comprise all of a wearable garment and having all the claimed features mentioned above, as taught by LaVon, for the purpose of providing a suitable means for keeping the assembly compact and centralizing the device to a single area on the body, thereby simplifying the device.
Regarding claim 21, Terauchi fails to teach wherein the medially extending portion has a distal end that is formed with an opening for facilitating installation of the bladder.
However, LaVon teaches wherein the medically extending portion has a distal end that is formed with an opening 44 for facilitating installation of a replaceable absorptive element 30 (see LaVon, paragraph 0297, “As shown in FIG. 4, the aperture 44 provides access into what may be described as an openable chassis pocket 5, with a removable absorbent core component, for example, the back panel 30, being disposed inside the openable chassis pocket when the diaper is being worn, and being removable from and replaceable into the openable chassis pocket through the aperture”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi such that the medially extending portion has a distal end that is formed with an opening for facilitating installation of the bladder, as taught by LaVon, for the purpose of providing a suitable means for keeping the assembly compact and centralizing the device to a single area on the body, thereby simplifying the device.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng, Blott, and LaVon, and further in view of Won (KR 102081491).
Regarding claim 18, Terauchi, as modified by LaVon, fails to teach a security flap that extends around the front portion for fastening to a rearward portion of the envelope in use that is remove to a user wearing the appliance to thereby make it difficult for the user to remove the envelope.
However, Won teaches a diaper (abstract) that uses a security flap 60 that extends around the front portion 10 to a rearward portion of the diaper 20 in use that is remote to a user wearing the appliance to thereby make it difficult for the user to remove the envelope (see PGPUB Translation, pg. 5, paragraph 4, “In addition, the auxiliary fixing part 60 is formed longer than the length of the upper end of the front body portion 10, as shown in Figure 6, 7, the auxiliary fixing portion 60 is the front body portion 10 When folded to the front portion of the, and wrapped around the waist of the wearer, both ends are preferably formed long so that it can be located in the rear portion of the rear body portion 20, which is the amount of auxiliary fixing part 60 to be described below The auxiliary adhesive members 63 respectively configured at the end are intended to be invisible to the wearer such as a dementia patient.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi, as modified by LaVon, to have a security flap that extends around the front portion for fastening to a rearward portion of the envelope in use that is remove to a user wearing the appliance to thereby make it difficult for the user to remove the envelope, as taught by Won, for the purpose of providing a suitable means for preventing the patient from removing the diaper by having an additional securing means invisible to the patient (see Won translation, pg. 5, paragraph 4, “The auxiliary adhesive members 63 respectively configured at the end are intended to be invisible to the wearer such as a dementia patient.”) thereby making the device more difficult for the patient to remove.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng, Blott, and Lavon, and further in view of Davis (US 3890973 A).
Regarding claim 19, Terauchi, as modified by LaVon, fails to teach wherein the envelope includes at least one strap which extends from one of the lateral wings across the front portion to the opposed lateral wings.
However, Davis teaches a diaper (abstract) wherein the envelope includes at least one strap (fig. 4, single strap element 35 with ends 30) which extends from one of the lateral wings across the front portion to the opposed lateral wings (col. 4, lines 22-28 , “As is best illustrated in FIG. 1 of the drawings, the strap 30 at one side of the diaper is passed through the opening 31 at that side of the diaper; and subsequent to this process with each strap 30 the free ends thereof are brought together and tied at the front and adjustably tightened as may be desired”, as the straps 30 in the embodiment of fig. 4 are made of a single strap element 35, the single strap element would extend across the front portion as it’s tied at the front, as shown in the embodiment disclosed in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi, as modified by LaVon, to have at least one strap which extends from one of the lateral wings across the front portion to the opposed lateral wings, as taught by Davis, for the purpose of providing a suitable means for adjustably tightening the diaper to the patient (see Davis, col. 4, lines 22-28 , “As is best illustrated in FIG. 1 of the drawings, the strap 30 at one side of the diaper is passed through the opening 31 at that side of the diaper; and subsequent to this process with each strap 30 the free ends thereof are brought together and tied at the front and adjustably tightened as may be desired.”), thereby securing the device to the patient.
Regarding claim 20, Terauchi, as modified by Song, fails to teach wherein the front portion is formed with loops for passage of one or more straps therethrough.
However, Davis teaches a diaper (abstract) which the uses loops 31 within a front portion 21 of a garment for passage of one or more straps Z therethrough (col. 4, lines 22-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi in view of Song by adding loops to the front portion of the medially extending region, as taught by Davis, for the purpose of providing a suitable means of securing a strap or belt to the body of a patient (see Davis, col. 4, lines 22-28, “As is best illustrated in FIG. 1 of the drawings, the strap 30 at one side of the diaper is passed through the opening 31 at that side of the diaper; and subsequent to this process with each strap 30 the free ends thereof are brought together and tied at the front and adjustably tightened as may be desired.”), thereby keeping the straps in place.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of Joh (US 20170100276 A1).
Regarding claim 22, Terauchi, as modified by Cheng and Blott, disclose the incontinence assist appliance according to claim 1 (see analysis of claim 1 above), but fails to teach a pair of short trousers including first and second leg portions each comprising an incontinence assist appliance according to claim 1.
However, Joh teaches a pair of short trousers 10 including a first and second leg portion 28 each comprising an incontinence assist applicant 6 (fig. 2A, undergarment 2A with pockets 28 storing storage receptacles 6, paragraph 0044, “the garment may include an elastic waistband 26 that secures the under garment around a user's hips, one or more pockets 28 formed of any thin, light material which can receive the storage receptacles 6 therein and are secured to the user's thigh(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi, as modified by Cheng and Blott, by incorporating them to a pair of short trousers including a first and second leg portions each comprising an incontinence assist appliance, as taught by Joh, for the purpose of simplifying the assembly by securing the catheter to a fixed clothing item (paragraph 0044, “or example, and with reference to FIGS. 2A, 2B, there is shown a special under garment 10 which the person would wear and to which the urinary collection apparatus 1 or a modified version 1′ of the apparatus may be secured such that the tubular port 4 connected to the main body 2′ is disposed directly in from of a fly opening 34 of the garment.”)
Regarding claim 23, Terauchi fails to teach a pair of short trousers formed with inner leg loops which contain catheter tubes for connection to the bladders of the incontinence assist appliances.
However, Joh teaches inner leg loops 30 which contain catheter tubes 24’ for connection to the bladders 6 of the incontinence assist appliances (see Joh, fig. 2A, sleeves 30 securing lower portions 24’ of main body 2’ of urinary collection apparatus 1’of Joh, paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Terauchi in view of Cheng and Blott such that the short trousers are formed with inner leg loops which container catheter tubes for connection to the bladders of the incontinence assist appliances, as taught by Joh, for the purpose of providing a suitable means of covering and holding the lower portions in place onto the pair of trousers (see Joh, paragraph 0044, “sleeves 30 made of cloth or thing, light material which respectively cover the lower portions 24’ of the main body 2’”).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng, Blott, and Joh, and further in view of Herman (US 20130019382 A1).
Regarding claim 24, Terauchi, as modified by Joh, fails to teach a pair of trousers having a waist that is adapted for suspenders to be fitted thereto.
However, Herman teaches a pair of trousers (abstract) having a waist that is adapted for suspenders 16 to be fitted thereto (fig. 1, fastening members 20 on waist of trousers, paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trousers disclosed in Terauchi, as modified by Joh, by having the waist adapted for suspenders to be fitted thereto, as taught by Herman, for the purpose of securing the device to the user (paragraph 0003, “Suspenders used to support pants or trousers on a person’s body are in common use today”), thereby preventing the device from slipping off the user’s body.)
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng, Blott, and Jordan, and further in view of Pearce (US 20030096899 A1).
Regarding claim 27, Terauchi, as modified by Jordan, fails to teach wherein the cushioning material comprises a polymer gel.
However, Pearce teaches a cushion in use with medical devices (paragraph 0006 “It is a consequent advantage of the invention that the invented cushion be comfortable and does not tend to constrict bloodflow… thus being suitable for medical applications and other applications where the object being cushioned may be immobile for long periods of time”) that polymer gels are well known cushioning materials (paragraph 0226, “As mentioned above, the preferred gel cushioning material utilizes triblock copolymers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi, as modified by Jordan, by modifying the cushioning layer to comprise a polymer gel, as taught by Pearce, for the purpose of providing a suitable material for cushioning by supporting pressure on an object being cushioned evenly and without pressure peaks, thereby preventing constriction of blood flow in the user’s tissue (paragraph 0006, “It is an object of some embodiments of the invention to provide a cushion that distributes supporting pressure on an object being cushioned in a manner that is generally even and without pressure peaks….  It is a consequent advantage of the invention that the invented cushion is comfortable and does not tend to constrict blood flow in the tissue of a human being on the cushion, thus being suitable for medical applications and other applications where the object being cushioned may be immobile for long periods of time…”).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Cheng and Blott, and further in view of Ekema (US 20150112228 A1).
Regarding claim 28, Terauchi fails to teach a detachable cover.
However, Ekema teaches a detachable cover 4 in used with an envelope 10 containing a bladder (fig. 1, holster 4 containing urine containment device 6, fig. 6, urine containment device 6 comprises outer cover 10 and bladder 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Terauchi by adding a detachable cover, as taught by Ekema, for the purpose of providing a suitable housing to the envelope and adding an additional layer of protection to the envelope, thereby ensuring that any potential leaks in the envelope are secured and don’t spill onto the floor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
  /KAI H WENG/  Examiner, Art Unit 3781